DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-6,9-16,18 allowed.

The following is an examiner’s statement of reasons for allowance:
A thorough search for prior art fails to disclose any reference or references, which taken alone or in combination, teach or suggest, in combination with the other limitations does not cover the limitation identifying in independent claim 1 and 10. The closest found prior art are Petrovskaya (US 20170352192 A1) and Newman (US 20150123966 A1).

Petrovskaya discloses systems and methods for acquiring and applying a depth determination of an environment by passively or actively scan acquiring depth data for various regions ([0068]). Petrovskaya discloses determine a device's location and orientation within the environment with high fidelity in real time or near real time ([0068]). Petrovskaya discloses tracking routines may to allow AR program to determine the pose of an AR device in the environment represented by the 3D representation and mapping sub-system produces 3D models of environment ([0086]). 

Newman discloses system and method for facilitating and integrating Augmented Reality, Perceptual computing elements and Virtual Reality into new types of interactions ([0004]). Newman discloses image sensor, one or more optical elements, and image data generation circuits adapted to convert image information acquired from a surrounding of said device into one or more digital image frames indicative of the acquired image information ([0051]). Newman discloses generate a set of display instructions for displaying a display image which display image is at least partially based on information with a digital image frame indicative of an acquired image and one or more processing circuit rendered virtual objects, wherein selection of which virtual objects to render and how to position the virtual objects within the display image is at least partially based on a context state of said device, such that a context state defines spatial associations between virtual objects and objects within the digital image frame, and wherein the context state of said device is set substantially automatically in response to conditions or activity detected through said activity sensors or through said imaging sensor ([0051]). Newman discloses identifying camera assembly location and point of view within a space and  to generate user indicators corresponding to their location relative to the space and objects within the space ([0058]). 

Neither Petrovskaya nor Newman, alone or in combination, teach the claim limitation of  wherein the one or more event-based vision sensors detect OFF-events as discrete decreases in light intensity and/or ON-events as discrete increases in light intensity for pixels of the one or more event-based vision sensors and the one or more event-based vision sensors include comparators that compare a difference between photoreceptor signals and past photoreceptor signals to a threshold to determine the OFF-events and/or ON-events. It would have not been obvious to one of ordinary skill in the art at the time of the invention to combine any of the prior art to disclose all the limitations of independent claim 1 and 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	

	Conclusion
	
                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIVANG I PATEL/Primary Examiner, Art Unit 2619